352 S.W.3d 684 (2011)
Greg MUNGER, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. ED 96728.
Missouri Court of Appeals, Eastern District, Division One.
November 15, 2011.
Greg Munger, Marthasville, MO, pro se.
Shelley A. Kintzel, Jefferson City, MO, for respondent.
Before: CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Greg Munger appeals from a decision by the Labor and Industrial Relations Commission denying him unemployment benefits. An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The decision is affirmed. Rule 84.16(b).